Mark C. Choate, AK #8011070
                                                                                 fried m the Trial Courts
Jon M. Choate, AK #1311093                                                 STATE OF ALASKA. FIRST DISTRICT
CHOATE LAW FIRM LLC                                                                    AT JUNEAU

424 N. Franklin Street
Juneau, Alaska 99801
Telephone: (907) 586-4490
Facsimile: (206) 424-9705
Email: lawyers@choatelawfirm.com
                                                                             By_.     ~1uty
Attorneys for Plaintiffs

           IN THE IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                            FIRST JUDICIAL DISTRICT AT JUNEAU

 BEVERLY ANN ANDERSON Individually
 and as PERSONAL REPRESENTATIVE OF
 THE ESTATE OF CLIFFORD FRANCIS
 ADAMS, JR., AND MARIAN ADAMS,

                           Plaintiffs,

 vs.

 JUNEAU EMERGENCY MEDICAL                        Judge: ..fcl,t::./'7 It/
                                                 Case No. IJU-19- I tJ           CI

 ASSOCIATES, INC., AND CITY &
 BOROUGH OF JUNEAU/BARTLETT
 REGIONAL HOSPITAL,

                           Defendants.


                                         COMPLAINT

       Plaintiffs, by and through counsel of record, Choate Law Firm LLC, hereby claim and

allege as follows:



COMPLAINT                                               CHOATE LAW FIRM LLC
Estate ofAdams et al. v. JEMA & BRH                     424 N. Franklin St. Juneau, Alaska 99801
Page 1 of8                                              Tel: (907) S86-4490 Fax: (206) 424-9705
                                                        lawyers@choatelawfinn.com




       Case 1:20-cv-00010-SLG Document 1-1 Filed 09/18/20 Page 1 of 8                              Exhibit A
                                                                                                      1 of 8
        1.       Beverly Ann Anderson was appointed the personal representative of the Estate of

Clifford Adams Jr. on September 24, 2018 in Case No. IJU-18-00451 PR. The Estate of Clifford

Adams, Jr., is making claims for his pre-death pain and suffering and wrongful death as allowed

by Alaska law.

        2.       Plaintiff Beverly also brings this action individually for her losses and is a

resident of the State of Alaska.

        3.       Plaintiff Marian Adams is a resident of the State of Alaska.

        4.       Defendant Juneau Emergency Medical Associates, Inc., (JEMA) is an Alaska

corporation.

        5.       City & Borough of Juneau/Bartlett Regional Hospital (BRH) is owned by the City

& Borough of Juneau, a municipal corporation in the State of Alaska.

        6.       The acts or omissions upon which this case is based occurred in Juneau, Alaska.

        7.       At all times pertinent to this Complaint, the employees of JEMA and BRH who

are alleged to have acted negligently and in reckless disregard of Clifford Francis Adams, Jr. 's

health and safety were acting within the scope of their employment.

        8.       On January 6, 2018, Clifford Francis Adams Jr. (hereinafter Adams) was treated

at BRH by employees and agents of JEMA in the Emergency Room and BRH in the hospital.

        9.       When he was first brought to the Emergency Room by Capital City Fire & Rescue

on January 6, 2018, with a history of a fall, loss of consciousness and complaints of neck pain.

He was able to move his arms and legs. Approximately 30 minutes after he arrived, a CT-scan

was taken of his neck.



 COMPLAINT                                                     CHOATE LAW FIRM LLC
 Estate ofAdams et al. v. JEMA & BRH                           424 N. Franklin St. Juneau, Alaska 99801
 Page 2 of8                                                    Tel: (907) 586-4490 Fax: (206) 424-9705
                                                               lawyers@choatelawfum.com




       Case 1:20-cv-00010-SLG Document 1-1 Filed 09/18/20 Page 2 of 8                                     Exhibit A
                                                                                                             2 of 8
          10.   The CT of the cervical spine revealed fractures of C4 and C5 but Adams was not

placed in a hard cervical collar despite his report of neck pain and the demonstrated fracture on

the CT.

          11.   The radiology read of the CT noted the fractures are likely acute at C4 and CS and

recommended an MRI.

          12.   The CT also revealed extensive ossification throughout the cervical spine creating

an ankylosed spine - which has a high risk of spinal cord injury even with non-displaced and

seemingly benign fractures.

          13.   The presence of any fracture on a CT should have initiated an urgent/emergent

MRI to evaluate for soft tissue injury and strict spine precautions to minimize the risk of further

injury.

          14.   Instead of taking an immediate MRI and initiating strict spine precautions to

minimize further injury, Adams was placed in a soft collar which provides less stabilization and

protection for the neck.

          1S.   Adams also subsequently reported while being in-patient that he had been having

issues with falling for the last several weeks. This history should have caused any reasonable

provider to have concerns about a progressive myelopathy from cervical spinal cord compression

and a central cord compression. This was an additional reason to immediately obtain an MRI.

          16.   Physical examination showed significant weakness in Adams' upper extremities

and 9/10 neck pain.




COMPLAINT                                                    CHOATE LAW FIRM LLC
Estate ofAdams et al. v. JEMA & BRH                          424 N. Franklin St. Juneau, Alaska 9980 I
Page3 of8                                                    Tel: (907) 586-4490 Fax: (206) 424-970S
                                                             lawyers@choatelawfinn.com




          Case 1:20-cv-00010-SLG Document 1-1 Filed 09/18/20 Page 3 of 8                                 Exhibit A
                                                                                                            3 of 8
        17.    An immediate MRI which would most likely have confirmed an acute fracture of

his spine at C4-CS.

        18.    Placing Adams in a properly fitting hard c-collar would have provided better

stabilization and protection for his neck.

        19.    Adams continued to be treated by defendants without the necessary evaluation to

further evaluate his neck fracture. Had that been done, he would have been sent immediately to

Seattle for neurosurgery to stabilize his neck.

        20.    Adams continued to be treated by defendants without necessary protection and

stabilization for his neck, given the conflnnation that he had acute injury.

        21.    Adams spent the next 2 days at BRH without stabilization and protection for his

neck, without an MRI and without access to neurosurgery.

        22.    On January 8, 2018, he complained of loss of use of his arms and legs. An MRI

was finally taken on that day and confirmed that his spine at C4 had moved forward (anteriorly)

12 mm (almost Y2 inch). This resulted in severe spinal cord compression, spinal cord injury and

paralysis.

       23.     Adams was then placed in a properly fitting hard c-collar.

       24.     Now paralyzed, Adams was then transported to Swedish Medical Center in

Seattle for emergent neurosurgery.

       25.     Adams underwent neurosurgery to stabilize his spine and reduce the compression

on his spinal cord. Unfortunately, too much injury had occurred to his spinal cord and he

remained paralyzed.



COMPLAINT                                                    CHOATE LAW FIRM LLC
Estate ofAdams et al. v. JEMA & BRH                          424 N. Franklin St. Juneau, Alaska 99801
Page 4 of8                                                   Tel: (907) 586-4490 Fax: (206) 424-9705
                                                             lawyers@choatelawtinn.com




       Case 1:20-cv-00010-SLG Document 1-1 Filed 09/18/20 Page 4 of 8                                   Exhibit A
                                                                                                           4 of 8
        26.     On January I 5, 2018, he experienced "diaphragm paralysis" preventing him from

breathing and death. He was 55 years old.

                                              COUNTI

        27.     Medical personnel employed by JEMA and BRH, including doctors, nurses,

ANPs, Pas, and other providers breached the applicable standards of care, and were negligent in

providing medical care to Adams. The negligent misconduct of these health care providers

includes, but is not limited to, the failure to timely diagnose and treat Adams, and the failure to

coordinate and manage his care, which proximately caused his catastrophic injuries and death.

Such negligence includes, but is not limited to, the failure to meet standards of care applicable to

Adams' condition, inadequate evaluation and treatment of his fractured neck, failure to obtain an

immediate MRI to confirm the acute nature of the fracture and the risk he faced for subsequent

injury to his spinal cord, failure to immobilize his neck and protect his spinal cord from

movement of the vertebrae, failure to plac~ him in an appropriately sized hard c-collar and

failure to take reasonable steps to find one that fit him until after he was paralyzed, failure to care

for a Native patient who on presentation had a history of a loss of consciousness (traumatic brain

injury), severe neck pain, intoxication (which made it more important to assume brain and neck

injury because of his inability to communicate), misdiagnosis, inadequate supervision of care

providers, failure to timely transport to higher-level care, failure to have appropriately trained

health care personnel to be responsible for his diagnosis, treatment, care and referral.




 COMPLAINT                                                    CHOATE LAW FIRM LLC
 Estate ofAdams et al. v. JEMA & BRH                          424 N. Franklin St. Juneau, Alaska 99801
 Page S of8                                                   Tel: (907) 586-4490 Fax: (206) 424-9705
                                                              lawyers@choatelawfinn.com




       Case 1:20-cv-00010-SLG Document 1-1 Filed 09/18/20 Page 5 of 8                                     Exhibit A
                                                                                                             5 of 8
        28.     As a direct and proximate result of the negligent misconduct of the care providers

described above, Adams and after his death, his estate, suffered past and future damages,

including, but not limited to:

                a. Personal injuries, including the subluxation of his spine resulting in the
                       compression of his spinal cord and paralysis;

                b. Diaphragm paralysis and death;

                c. Great physical and mental pain and shock;

                d. Agony and emotional suffering;

                e. Loss of enjoyment of life;

                f. Loss of love and companionship;

                g. Loss of future earning capacity.

                                               COUNT II
        29.     The preceding paragraphs of this Complaint are hereby incorporated by reference

as if herein stated.

        30.     Medical personnel employed by JEMA and BRH, including doctors, nurses,

ANPs, Pas, and other care providers engaged in reckless misconduct, and acted with reckless

disregard for the rights of Adams. While lotowing that Adams was a patient at high risk, his care

providers knowingly and recklessly chose not to provide vigilant, continuous, and coordinated

care such that he was denied proper and timely diagnosis and treatment for his broken neck. His

care providers recklessly failed to take immediate action to obtain an MRI and failed to

immobilize his neck even though the CT demonstrated an acute injury. They also failed to send



COMPLAINT                                                      CHOATE LAW FIRM LLC
Estate ofAdams et al. v. JEMA & BRH                            424 N. Franklin St Juneau, Alaska 99801
Page6of8                                                       Tel: (907) 586-4490 Fax: (206) 424-9705
                                                               lawyers@choatelawfinn.com




       Case 1:20-cv-00010-SLG Document 1-1 Filed 09/18/20 Page 6 of 8                                    Exhibit A
                                                                                                            6 of 8
him to a higher-level facility where he could receive the care and treatment needed to stabilize

his neck and protect him from further injury and death.

        31.     The risk of injuries and losses sustained by Adams were known and foreseeable

by his care providers when he was treated and their reckless disregard of the risk of such injuries

was the proximate cause of the damages he suffered and the subsequent losses to his estate.

        32.     Pursuant to AS 09.55.549(f), the limit imposed on noneconomic damages within

that statute does not apply because Adams' care providers engaged in reckless misconduct and

acted with reckless disregard for his rights and safety.

                                            COUNT III

        33.     The preceding paragraphs of this Complaint are hereby incorporated by reference

as if herein stated.

        34.     Marian Adams in the mother of Clifford Adams, Jr. He provided her with

support and care, including talcing care of her personal needs, maintaining and repairing her

home, providing her with food including native foods.

        35.     She has been deprived of his care and support as a result of his injury and death as

a result of the negligent and reckless conducts of the defendants.

        36.     She also suffered severe emotional distress as a result of observing her son being

negligently treated by defendants and dying in Seattle.

        37.     Defendants' negligent and or reckless conduct was a substantial factor in causing

harm to Marian Adams. That harm exceeds $100,000.00.




 COMPLAINT                                                   CHOATE LAW FIRM LLC
 Estate ofAdams et al. v. JEMA & BRH                         424 N. Franklin St. Juneau, Alaska 99801
 Page 7 of8                                                  Tel: (907) S86-4490 Fax: (206) 424-9705
                                                             lawyers@choatelawfinn.com




       Case 1:20-cv-00010-SLG Document 1-1 Filed 09/18/20 Page 7 of 8                                   Exhibit A
                                                                                                           7 of 8
                                           COUNT IV

       38.     The preceding paragraphs of this Complaint are hereby incorporated by reference

as ifherein stated.

       39.     Beverly Anderson is the sister of Clifford Adams, Jr.

       40.     She suffered severe emotional distress as a result of observing her brother being

negligently treated by defendants and subsequently dying in Seattle.

       41.     Defendants' negligent and or reckless conduct was a substantial factor in causing

harm to Marian Adams. That harm exceeds $100,000.00.

       WHEREFORE, plaintiffs pray for relief as follows:

       a.      An amount in excess of$100,000.00, the exact amount to be determined at trial.

       b.      For costs and such other and further relief as this Court deems just and equitable.

       DATED this 24th day of December, 2019.

                                                             CHOATE LAW FIRM LLC
                                                             Attom7s for Plaintiffs

                                                        ~~
                                                             Mark Choate AK#8011070
                                                             Jon Choate AK# 1311093




                           THIS MATt
                          ASSIGNED~~ /S FORMALLY
                          DANIEL SCHALLY
                          SUPERIOR COURT JUDGE




COMPLAINT                                                   CHOATE LAW FIRM LLC
Estate ofAdams et al. v. JEMA & BRH                         424 N. Franklin St. Juneau, Alaska 99801
Page 8 of8                                                  Tel: (907) 586-4490 Fax: (206) 424-9705
                                                            lawyers@choatelawfinn.com




       Case 1:20-cv-00010-SLG Document 1-1 Filed 09/18/20 Page 8 of 8                                  Exhibit A
                                                                                                          8 of 8
